IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40763
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANCISCO LEMUS, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-1246-1
                       --------------------
                            May 9, 2002

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     Francisco Lemus, Jr., challenges the sentence he received

following his guilty-plea conviction for possession with the

intent to distribute 536 pounds, gross weight, of marijuana, in

violation of 21 U.S.C. § 841(b)(1)(B).   He argues that the

district court erred in determining that he had not given

truthful information to the Government and thus in denying him a




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40763
                               -2-

reduction of sentence under the "safety-valve" provision,

U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f).

     The district court's independent determination that Lemus’

story was implausible and therefore not truthful is supported by

the record and is thus not clearly erroneous.    See United States

v. Flanagan, 80 F.3d 143, 145 (5th Cir. 1996).



AFFIRMED.